DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the second Office Action on merits for application no. 16/079,058 filed 22 August 2018. Claims 1-3, 6-33 pending. Claims 4, and 5 canceled.

Allowable Subject Matter
Claims 1-3, 6-33 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A system comprising: an energy storage device configured to store power for a vehicle; a power conversion device configured to transfer power between the energy storage device and the vehicle, wherein the power conversion device comprises a rear drive; a power conversion controller configured to regulate power flow between the energy storage device and the power conversion device; an input device configured to receive input from a user and configured to translate the input into instructions for the power conversion controller; and at least one swing arm, wherein the at least one swing arm is configured to connect to the rear drive.
Claim 12:
A system comprising: an energy storage device configured to store power for a vehicle; a power conversion device configured to transfer power between the energy storage device and the vehicle; a power conversion controller configured to regulate power flow between the energy storage device and the power conversion device, wherein the power conversion device comprises a rear drive; an input device configured to receive input from a user and configured to translate the input into instructions for the power conversion controller; and at least one swing arm, wherein the rear drive and at least one swing arm comprise a system drive, and wherein the rear drive comprises: a chassis configured to provide support for the rear drive; a first energy conversion device configured to convert energy from the energy storage device into mechanical energy; a second energy conversion device configured to convert energy from the energy storage device into mechanical energy; a first transmission configured to increase torque and decrease speed from the first energy conversion device; and a second transmission configured to increase torque and decrease speed from the second energy conversion device.
Claim 28:
A system comprising: an energy storage device configured to store power for a vehicle; a power conversion device configured to transfer power between the energy storage device and the vehicle; a power conversion controller configured to regulate power flow between the energy storage device and the power conversion device; an input device configured to receive input from a user and configured to translate the input into instructions for the power conversion controller; and a vehicle mounting assembly configured to attach to a vehicle and the power conversion device, wherein the vehicle mounting assembly comprises: a wheel-side coupling assembly configured to transfer power between a swing arm and a vehicle wheel and configured to allow the swing arm to be decoupled from the vehicle wheel; and a rear-side coupling assembly configured to mount a chassis of a rear drive to a vehicle.
Claim 32:
A system comprising: an energy storage device configured to store power for a vehicle; a power conversion device configured to transfer power between the energy storage device and the vehicle; a power conversion controller configured to regulate power flow between the energy storage device and the power conversion device, wherein the power conversion device comprises a rear drive, an input device configured to receive input from a user and configured to translate the input into instructions for the power conversion controller; and at least one driveshaft configured to transfer power between the rear drive and a chain, the chain being configured to transfer power between the at least one driveshaft and a differential of the vehicle.
Regarding claims 1, 12, 28, and 32 the prior art of record fails to teach or render obvious all the limitations set forth. In particular, applicant amended the claims to better set forth the metes and bounds of the claimed invention. Without any further references that teach or disclose the claimed system, the claim is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 24 September 2021, with respect to pages 8-11 have been fully considered and are persuasive.  The 35 USC 112, 102, or 103 rejection of claims 1-11, 16, 18-20, 23-27, and 31 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J HLAVKA/Primary Examiner, Art Unit 3659